DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-19 are pending in this office action and presented for examination. Claims 6-19 were previously withdrawn by an election dated January 3, 2020. Claims 1-5 are presented for examination. Claim 5 is newly amended by the response received on February 12, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “a buffer update circuit that: when the previous branch destination and the present branch destination are the same, sets a bit whose history record in the N bit region indicates discord as a mask target bit; and when the previous branch destination and the present branch destination are different, sets a bit whose history record in the N bit region indicates accord as the mask target bit, wherein when history records of bits in the N bit region all indicate accord, the branch prediction circuit predicts the first branch destination, and wherein when any one of the history records of the bits in the N bit region indicates discord, the branch prediction circuit predicts the second branch destination” in lines 2-11. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (e.g., page 19, last paragraph, of the original specification) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of performing the subject matter in claim 5, lines 7-11 (which does not appear to take into account masking) in the embodiment in which masking occurs (reflected by the subject matter in claim 5, lines 3-6). (Also note that claim 2, which recites limitations that are largely analogous to claim 5, lines 7-11, without reciting further limitations directed to masking, appears to be directed to the embodiment wherein masking is not performed.)

Allowable Subject Matter
Claims 1-4 are allowed.

The following is a statement of reasons for the indication of allowable subject matter. The prior art of record (see the prior art cited as pertinent in the office action dated March 3, 2020), alone or in combination, fails to disclose or render obvious the limitation “an equivalent value judgment circuit that judges, every time a load instruction to the data cache is executed, accord or discord of previous load data from a line corresponding to the load instruction and present load data; a judgment history record circuit which records, in an N bit region (N being an integer of 1 or larger), all of judgment results of N times by the equivalent value judgment circuit as history records, respectively, before executing a conditional branch instruction” in the context of and in combination with the remaining limitations of claim 1. 

Response to Arguments
Applicant on page 10 argues: “Applicant would like to remind the Examiner that the Title of Invention for the present application in the Patent Application Information Retrieval (PAIR) system does not reflect the amended title submitted in the Amendment filed on October 22, 2020. Applicant respectfully requests the Examiner update the Title of Invention in the PAIR system at his earliest convenience.”
In view of the aforementioned request, the Title of Invention in the PAIR system has been updated by Examiner at the present time. 

Applicant across pages 10-11 argues: ‘The drawings are objected to because of "BRACH" in FIG. 21 should be "BRANCH". FIG. 21 is amended to correct the informality, and the amended replacement drawings sheet containing FIG. 21 is submitted herewith. Applicant 
In view of the aforementioned amendment, the previously presented objection to the drawings is withdrawn.

Applicant on page 11 argues: ‘Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite, because the limitation "the prediction target bits" in line 12 of claim 4 lacks antecedent basis. To further clarify the limitation, claim 5 is amended to recite "when history records of bits in the N bit region all indicate accord, the branch prediction circuit predicts the first branch destination," and "when any one of the history records of the bits in the N bit region indicates discord, the branch prediction circuit predicts the second branch destination." (Emphasis added). In view of the above amendments, Applicant respectfully requests that the rejections under 35 U.S.C. § 112(b) be withdrawn.’
In view of the aforementioned amendments, the previously presented rejection of claim 5 is withdrawn. However, the aforementioned amendments appear to catalyze an additional issue under 35 U.S.C. § 112(a) — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KEITH E VICARY/Primary Examiner, Art Unit 2182